AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                          Eastern District of North Carolina
                                                                           )
              UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                      )
                 MATTHEW BLAKE FUSSELL                                     )
                                                                                  Case Number: 7:20-CR-139-1-M
                                                                           )
                                                                           )      USMNumber: 07411-509
                                                                           )
                                                                           )       Diana Helene Pereira
                                                                           )      Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            1 of Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
18 U.S.C. § 922(g)(1 ),            Possession of a Firearm by a Felon                                       2/28/2020
18 U.S.C. § 924(a)(2)




       The defendant is sentenced as provided in pages 2 through          _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                 Dis      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until a!J fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in econoauc circumstances.

                                                                          5/3/2021
                                                                         Date of Imposition ofJudgment




                                                                          RICHARD E. MYERS II, CHIEF UNITED STATES DISTRICT JUDGE
                                                                         Name and Title of Judge
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - imprisonment

                                                                                                  Judgment - Page   - =
                                                                                                                      2-   of   8
DEFENDANT: MATTHEW BLAKE FUSSELL
CASE NUMBER: 7:20-CR-139-1-M

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

 Count 1: 34 months




      ~ The court makes the fo llowing recommendations to the B ureau of Prisons:
         Most intensive drug treatment
        Vocational training/educational opportunities
         Mental health assessment and treatment
         Placement at FCI Butner or facil ity close to family

      liZl The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
          D at                                   0   a.m.     D p.m.        on

          D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          0    before 2 p.m. on

          0    as notified by the United States Marshal.

          0    as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as fo llows:




          Defendant delivered on                                                        to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this j udgment.



                                                                                                UNITED STATES MARSHAL


                                                                           By
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                      Judgment- Page   _j__   of       8
DEFENDANT: MATTHEW BLAKE FUSSELL
CASENUMBER: 7:20-CR-139-1-M
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Count 1: 3 years




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S .C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                                   __ _ or _ _ _8
                                                                                                Judgment- Page _ _ 4            ~--
DEFENDANT: MATTHEW BLAKE FUSSELL
CASE NUMBER: 7:20-CR-139-1-M

                                        STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed .
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work fu]J time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses yo u from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 .   You must not act or make any agreement w ith a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction . The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13 .   You must fo!Jow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov .


Defendant's Signature                                                                                     Date
                                                                                                                 - - -- - - - - - -- -
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3C - Supervised Release
                                                                                            Judgment- Page   _ 5_   of      8
DEFENDANT: MATTHEW BLAKE FUSSELL
CASE NUMBER : 7:20-CR-139-1-M

                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

 The defendant shall provide the probation office with access to any requested financial information .
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                            Judgment- Page   _ 6_   of      8
DEFENDANT: MATTHEW BLAKE FUSSELL
CASE NUMBER: 7:20-CR-139-1-M

                                         SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic
 addiction , drug dependency, or alcohol dependency which will include urinalysis testing or other drug detection measures
 and may require residence or participation in a residential treatment facility.

 The defendant shall participate in a program of mental health treatment , as directed by the probation office.

 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
 probation officer, any other law enforcement officer, of the defendant's person and premises, including any vehicle , to
 determine compliance with the conditions of this judgment.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.
AO 245B (Rev. 09/ 19)    Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                Judgment - Page __7
                                                                                                                                  ,___   of       8
DEFENDANT: MATTHEW BLAKE FUSSELL
CASE NUMBER: 7:20-CR-139-1-M
                                                   CRIMINAL MONETARY PENALTIES
        The defendant must pay the total crimjnal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                Restitution                     Fine                   AVAA Assessment*          JVTA Assessment**
TOTALS                $ 100.00                $                              $ 400 .00               $                         $



 0      The determmation ofrestitution is deferred until       . An Amended Judgment in a Criminal Case (AO 245C) will be
                                                         -----
        entered after such determmatio11.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned J?ayment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 36640), all noafederal victims must be paid
        before the United States is paid.

Name of Payee                                                      Total Loss***                     Restitution Ordered       Priority or Percentage




 TOTALS                                 $                            0.00                $ _ _ _ _ _ __ 0_.0
                                                                                                           _0_
                                            - - - - - - - - --

 0       Restitution amount ordered pursuant to plea agreement $
                                                                                  - - - - - -- -- -
 D       The defendant must pay interest 011 restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 12(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 liZl    The court determmed that the defendant does not have the ability to pay interest and it is ordered that:

         liZl   the interest requirement is waived for the         liZl    fine     O restitution.
         0      the interest requirement for the      O     fine          D restitution is modified as follows:

 * Amy, Vicky, Jilld Andy Cruld Pornography Victim Assistance Act of 201 8, Pub. L. No. 115-299.
 ** Justice for victims of Trafficking A.ct of 2015 , Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109 A, 110, 11 OA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23 , 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                               Judgment -   Page ___8_ of       8
DEFENDANT: MATTHEW BLAKE FUSSELL
CASE NUMBER: 7:20-CR-139-1-M

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows :

A      D Lump sum payment of$                                     due immediately, balance due

              D    not later than                                     , or
              D    in accordance with D C,          D D,          D E,or        D F below; or
B      D Payment to begin immediately (may be combined with                   DC,        D D, or     D F below); or

C      D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ ___ (e.g., 30 or 60 days) after the date ofthjs judgment; or

D      D Payment in equal                               (e.g., weekly, monthly, quarterly) installments of $
                                                                                                             ----
                                                                                                                     over a period of
                           (e.g. , months or years), to commence         _ __ __ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E      D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,           30 or 60 days) after release from
              imprisonment. The court wi ll set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      liZ]   Special instructions regarding the payment of criminal monetary penalties:
              The special assessment in the amount of $100.00 shall be due in full immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' In.mate
Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case umber
       Defendant and Co-Defendant Names                                                    Joint and Several                 Correspondjng Payee,
       (including defendant number)                           Total Amount                      Amount                           if appropriate




 D     The defendant shall pay the cost of prosecution .

 D     The defendant shall pay the following court cost(s):

 Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
       The defendant shall forfeit to the Un ited States the defendant's interest in the property specified in the Preliminary Order
       of Forfeiture entered on December 2, 2020 at DE #23.

 Payments shall be a_pplied in the following order: (1) assessment, (2) restitution princ\Eal, (3) restitution interest, (4) AV AA assessment,
 (5J fine principal, (o) fine interest, (7) commuruty restitution, (8) JVTA assessment, (~) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
